DISMISS and Opinion Filed January 27, 2020




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-01406-CR

                                 DANIEL SHAW, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F19-56007-R

                              MEMORANDUM OPINION
                          Before Justices Bridges, Whitehill, and Nowell
                                   Opinion by Justice Whitehill
       Daniel Shaw filed a pro se notice of appeal on November 14, 2019. The clerk’s record,

filed December 23, 2019, shows appellant was indicted for evading arrest. On October 24, 2019,

the State filed a motion to dismiss prosecution which the trial court granted. Thus, it appears

appellant is trying to appeal the trial court’s order dismissing the case.

       In Texas, appeals in criminal cases are permitted only when they are authorized by statute.

State ex rel. Lykos, 330 S.W.3d 904, 915 (Tex. Crim. App. 2011); see TEX. CODE CRIM. PROC.

ANN. art. 44.02. Generally, a criminal defendant may only appeal from a final judgment. See State

v. Sellers, 790 S.W.2d 316, 321 n.4 (Tex. Crim. App. 1990). A “final judgment” is a “final

judgment of conviction,” which is defined in the Code of Criminal Procedure as “the written

declaration of the court signed by the trial judge and entered of record showing the conviction or
acquittal of the defendant.” Raley v. State, 441 S.W.3d 647, 650 (Tex. App.—Houston [1st Dist.]

2014, pet ref’d); TEX. CODE CRIM. PROC. ANN. art. 42.01, § 1. Appellant was not convicted or

acquitted in trial court cause number F19-56007-R. Rather, the State filed a motion to dismiss the

case against him which the trial court granted.

       Because this appeal does not fall within the exceptions to the general rule that appeal may

be taken only from a final judgment of conviction, we conclude we have no jurisdiction.

       We dismiss this appeal for want of jurisdiction.




                                                    /Bill Whitehill/
                                                    BILL WHITEHILL
                                                    JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
191406F.U05




                                                  –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DANIEL SHAW, Appellant                            On Appeal from the 265th Judicial District
                                                   Court, Dallas County, Texas
 No. 05-19-01406-CR         V.                     Trial Court Cause No. F19-56007-R.
                                                   Opinion delivered by Justice Whitehill.
 THE STATE OF TEXAS, Appellee                      Justices Bridges and Nowell participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered January 27, 2020.




                                             –3–